Renegotiation; bond requirement; bankrupt petitioner.— On September 20,1974 the court issued the following order:
Before CoweN, Chief Judge, Kashiwa and Bennett, Judges.
“This case comes before the court on defendant’s motion for judgment in aid of execution of the Kenegotiation Board’s Order of January 11, 1974, because of plaintiff’s failure to file a bond within 10 days after the filing of the petition.
“Upon consideration of defendant’s motion and plaintiff’s motion for a stay of proceedings, the court finds that the facts are similar in all material respects to those before the court in Sandnes' Sons, Inc. v. United States, 199 Ct. Cl. 107, 462 F. 2d 1388 (1972), in that on June 19, 1974, an involuntary petition in bankruptcy was filed against the plaintiff, and on July 5,1974, plaintiff was adjudicated a bankrupt.
“it is therefore ordered that defendant’s motion for judgment is denied without prejudice, and the case is hereby remanded to the trial judge to make a report of his findings and conclusions on the same questions that were remanded to the trial judge in Sandnes’ Sons, Inc. (199 Ct. Cl. at 117, 462 F. 2d at 1394).
“it is further ordered that plaintiff’s motion to stay proceedings in accordance with Bankruptcy Kule 401 is also denied without prejudice but that proceedings in this case shall be suspended pending the filing of the trial judge’s report.”